IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0001
                            Filed September 17, 2014


SIDNEY BAKKEN,
     Plaintiff-Appellant,

vs.

ORWIG, INC., and GRINNELL MUTUAL REINSURANCE COMPANY,
     Defendant-Appellee.
________________________________________________________________

       Appeal from the Iowa District Court for Palo Alto County, Don E. Courtney,

Judge.



       A worker appeals the district court’s judicial review decision that affirmed

the agency’s denial of benefits for an alleged cervical injury. AFFIRMED.




       Willis J. Hamilton of Hamilton Law Firm, P.C., Storm Lake, for appellant.

       Sarah K. Kleber and Joel D. Vos of Heidman Law Firm, L.L.P., Sioux City,

for appellee.



       Considered by Danilson, C.J., and Vogel and Bower, JJ.
                                             2


PER CURIAM.

        Sidney Bakken appeals the district court’s judicial review ruling, which

affirmed the decision of the workers’ compensation commission denying benefits

for an alleged cervical spine injury. 1 Bakken asserts the agency decision is not

supported by substantial evidence or the decision is otherwise the result of an

abuse of the agency’s discretion.

        The agency concluded based on its review of the medical evidence and

the testimony of Bakken that Bakken had failed to establish a causal relationship

between his 2010 work injury and his ongoing cervical complaints. The agency

concluded all the evidence in support of Bakken’s claim was premised on Bakken

having had no ongoing cervical problems from his 2005 cervical fusion until early

2010.    The agency found that history was inaccurate and gave the greatest

credible weight to the opinion of the employer’s expert who had “the most

accurate understanding of [Bakken’s] right shoulder and cervical pathology from

2004 onward.”       The agency also found the employer’s expert opinion was

consistent with the overall recorded medical evidence.

        The district court affirmed the agency’s ruling, correctly concluding it was

bound by the agency’s factual findings if those findings are supported by

substantial evidence. See Mike Brooks Inc. v. House, 843 N.W.2d 885, 889

(Iowa 2014). In addition, the district court correctly noted the agency has the

duty to weigh the evidence and measure the credibility of witnesses and it is for

the agency to accept or reject an expert opinion. See Cedar Rapids Comm. Sch.

1
  The parties stipulated at the agency hearing that Bakken suffered a right shoulder
injury and industrial disability benefits were order for that injury. That part of the agency
decision is not at issue in this appeal.
                                          3

Dist. v. Pease, 807 N.W.2d 839, 845 (Iowa 2011).            The district court found

“substantial evidence that a reasonable mind could conclude [Bakken’s] cervical

spine pain is the result of an ongoing injury related to his 2005 injury. As such,

the factual findings of the arbitration decision are binding on this court.”

       We agree with the district court’s judicial review ruling after conducting our

own review of the evidence along with the claims made on appeal. See Hill v.

Fleetguard, 705 N.W.2d 665, 669 (Iowa 2005) (“When reviewing the district

court’s decision, we apply the standards of chapter 17A to determine whether the

conclusions we reach are the same as those of the district court.              If the

conclusions are the same, we affirm; otherwise we reverse.”).           We therefore

affirm the judicial review decision of the district court pursuant to Iowa Court Rule

21.26(1)(b), (d), and (e).

       AFFIRMED.